 



Exhibit 10.2
HOME SOLUTIONS OF AMERICA, INC.
1998 STOCK OPTION PLAN
STOCK OPTION AGREEMENT
     Unless otherwise defined herein, the terms defined in the Plan (defined
below) shall have the same defined meanings in this Stock Option Agreement (this
“Stock Option Agreement”), which is executed this 30th day of August 2005.

I.   NOTICE OF STOCK OPTION GRANT

     The undersigned Optionee has been granted an Option to purchase Common
Stock of Home Solutions of America, Inc. (the “Company”), subject to the terms
and conditions of the Company’s 1998 Stock Option Plan (the “Plan”) and this
Stock Option Agreement, as follows:

          Optionee   RICK J. O’BRIEN  
Date of Grant
  August 30, 2005
 
       
Vesting Commencement Date
  August 30, 2005
 
       
Exercise Price per Share
  $ 2.53
 
       
Total Number of Shares Granted
  110,296
 
       
Total Exercise Price
  $ 279,049
 
       
Type of Option:
  þ Incentive Stock Option
 
  o Non-Qualified Stock Option
 
       
Term/Expiration Date:
  August 30, 2010

     Vesting Schedule: This Option shall be immediately exercisable with regard
to all of the Shares subject to the Option as of the Date of Grant.
     Termination Period: The vested portion of this Option shall be exercisable
for 90 days after Optionee ceases to be a Service Provider. Upon Optionee’s
death or disability, the vested portion of this Option may be exercised for such
longer period as provided in the Plan. In no event may Optionee exercise this
Option after the Term/Expiration Date as provided above.

 



--------------------------------------------------------------------------------



 



II.   AGREEMENT

     1. Grant of Option.
          (a) The Administrator of the Plan hereby grants to the Optionee named
in the Notice of Stock Option Grant (the “Notice”) in Section I. above (the
“Optionee”), an option (the “Option”) to purchase the number of Shares set forth
in the Notice, at the exercise price per Share set forth in the Notice (the
“Exercise Price”), and subject to the terms and conditions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Stock Option Agreement, the terms and
conditions of the Plan shall prevail.
          (b) If designated in the Notice of Stock Option Grant as an Incentive
Stock Option (“ISO”), this Option is intended to qualify as an Incentive Stock
Option as defined in Section 422 of the Code. Nevertheless, to the extent that
it exceeds the $100,000 rule of Code Section 422(d), this Option shall be
treated as a Non-Qualified Stock Option (“NSO”).
     2. Exercise of Option.
          (a) Right to Exercise. This Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Notice of Stock
Option Grant and with the applicable provisions of the Plan and this Stock
Option Agreement.
          (b) Method of Exercise. This Option shall be exercisable by delivery
of an exercise notice in the form attached as Exhibit A (the “Exercise Notice”)
which shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares. This Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by the
aggregate Exercise Price.
     3. Optionee’s Representations. In the event the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
at the time this Option is exercised, the Optionee shall, if required by the
Company, concurrently with the exercise of all or any portion of this Option,
deliver to the Company his or her Investment Representation Statement in the
form attached hereto as Exhibit B.
     4. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee
          (a) cash or check;
          (b) Shares surrendered to the Company in a Cashless Exercise; or

2



--------------------------------------------------------------------------------



 



          (c) surrender of other Shares that, (i) in the case of Shares acquired
upon exercise of an option, have been owned by the Optionee for more than six
months on the date of surrender, and (ii) have a Fair Market Value on the date
of surrender equal to the aggregate Exercise Price of the Exercised Shares.
     5. Restrictions on Exercise. This Option may not be exercised (a) until
such time as the stockholders of the Company have approved the grant of this
Option, to the extent such approval is required by law, or (b) if the issuance
of such Shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any Applicable Law.
     6. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Stock Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
     7. Term of Option. This Option may be exercised only within the term set
out in the Notice of Stock Option Grant, and may be exercised during such term
only in accordance with the Plan and the terms of this Stock Option Agreement.
     8. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Stock Option Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and Optionee. This agreement is governed by the internal substantive
laws but not the choice of law rules of the State of Delaware. Venue for any
dispute arising hereunder shall be proper exclusively in Dallas County, Texas.
     9. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER IN ACCORDANCE WITH THE OPTIONEE’S EMPLOYMENT
AGREEMENT, IF ANY, OR OTHERWISE (NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS
A SERVICE PROVIDER AT ANY TIME IN ACCORDANCE WITH THE OPTIONEE’S EMPLOYMENT
AGREEMENT, IF ANY, OR OTHERWISE AT ANY TIME, WITH OR WITHOUT

3



--------------------------------------------------------------------------------



 



CAUSE.
     10. Optionee acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option. Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.

                 
“COMPANY”
      “OPTIONEE”    
 
                HOME SOLUTIONS OF AMERICA, INC            
 
               
By:
                             
Name:
  Frank J. Fradella       Rick J. O’Brien    
Title:
  Chairman, President and CEO            
 
          Address:    
 
               
 
               
 
               
 
               

4



--------------------------------------------------------------------------------



 



EXHIBIT A
1998 STOCK PLAN
EXERCISE NOTICE
Home Solutions of America, Inc.
5565 Red Bird Center Drive, Suite 150
Dallas, Texas 75237
ATTN: Secretary
          1. Exercise of Option. Effective as of today, ___, 200___, the
undersigned (“Optionee”) hereby elects to exercise Optionee’s option to purchase
___shares (the “Shares”) of the Common Stock of Home Solutions of America, Inc.
(the “Company”) under and pursuant to the 1998 Stock Option Plan (the “Plan”)
and the Stock Option Agreement dated August 30, 2005 (the “Stock Option
Agreement”).
          2. Delivery of Payment. Optionee herewith delivers to the Company the
full purchase price of the Shares, as set forth in the Stock Option Agreement.
          3. Representations of Optionee. Optionee acknowledges that Optionee
has received, read and understood the Plan and the Stock Option Agreement and
agrees to abide by and be bound by their terms and conditions.
          4. Rights as Stockholder. Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. The Shares shall be issued to
the Optionee as soon as practicable after the Option is exercised. No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date of issuance except as provided in Section 13 of the Plan.
          5. Tax Consultation. Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares. Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.
          6. Restrictive Legends and Stop-Transfer Orders.
               (a) Legends. Optionee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:

A-1



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COMPANY COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.
               (b) Stop-Transfer Notices. Optionee agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
               (c) Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.
          7. Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon Optionee and his or her heirs, executors, administrators, successors and
assigns.
          8. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or by the Company forthwith to the
Administrator, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Administrator shall be final and binding on
all parties.
          9. Governing Law; Severability. This Agreement is governed by the
internal substantive laws, but not the choice of law rules, of Delaware.
          10. Entire Agreement. The Plan and Stock Option Agreement are
incorporated herein by reference. This Agreement, the Plan, the Stock Option
Agreement and the Investment Representation Statement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and Optionee.

A-2



--------------------------------------------------------------------------------



 



              Submitted by:       Accepted by:
 
                    Home Solutions of America, Inc.
 
                         
Rick J. O’Brien
           
 
      By:                  
 
      Name:                  
 
      Title:                  

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
INVESTMENT REPRESENTATION STATEMENT

     
OPTIONEE:
  Rick J. O’Brien
COMPANY:
  Home Solutions of America, Inc.
SECURITY:
  Common Stock
AMOUNT:
  $________________________
DATE:
  _________________________

     In connection with the purchase of the above-listed Securities, the
undersigned Optionee represents to the Company the following:
          1. Optionee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Optionee is
acquiring these Securities for investment for Optionee’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).
          2. Optionee acknowledges and understands that the Securities
constitute “restricted securities” under the Securities Act and have not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of Optionee’s investment intent as expressed herein. In this connection,
Optionee understands that, in the view of the Securities and Exchange
Commission, the statutory basis for such exemption may be unavailable if
Optionee’s representation was predicated solely upon a present intention to hold
these Securities for the minimum capital gains period specified under tax
statutes, for a deferred sale, for or until an increase or decrease in the
market price of the Securities, or for a period of one year or any other fixed
period in the future. Optionee further understands that the Securities must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. Optionee further
acknowledges and understands that the Company is under no obligation to register
the Securities. Optionee understands that the certificate evidencing the
Securities will be imprinted with a legend that prohibits the transfer of the
Securities unless they are registered or such registration is not required in
the opinion of counsel satisfactory to the Company and any other legend required
under applicable state securities laws.
          3. Optionee is familiar with the provisions of Rule 144, promulgated
under the Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions. The Securities may be resold in certain limited circumstances
subject to the provisions of Rule 144, which requires the resale to occur not
less than one year after the later of the date the Securities were sold by the
Company or the date the Securities were

B-1



--------------------------------------------------------------------------------



 



sold by an affiliate of the Company, within the meaning of Rule 144, and the
resale must take place in a manner described in (1) below; and, in the case of
acquisition of the Securities by an affiliate, or by a non-affiliate who
subsequently holds the Securities less than two years, the satisfaction of the
following conditions: (1) the resale is made through a broker in an unsolicited
“broker’s transaction” or in transactions directly with a market maker (as said
term is defined under the Securities Exchange Act of 1934), (2) the availability
of certain public information about the Company, (3) the amount of Securities
being sold during any three-month period not exceeding the limitations specified
in Rule 144(e), and (4) the timely filing of a Form 144.
          4. Optionee further understands that in the event all of the
applicable requirements of Rule 144 are not satisfied, registration under the
Securities Act or some other registration exemption will be required; and that
the Staff of the Securities and Exchange Commission has expressed its opinion
that persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rules 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.
Optionee understands that no assurances can be given that any such other
registration exemption will be available in such event.

         
 
  “Optionee”  
 
                  Rick J. O’Brien
 
       
 
  Date:              

B-2